Case: 17-14300    Date Filed: 01/26/2018   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 17-14300
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 1:17-cr-00141-ELR-JFK-2



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                    versus

KELLY M. BASS,

                                                          Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                             (January 26, 2018)

Before WILSON, WILLIAM PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 17-14300     Date Filed: 01/26/2018    Page: 2 of 3


      Kelly Bass appeals her below-the-guidelines-range sentence of six months’

imprisonment, followed by eight months’ home confinement for her convictions

for conspiracy to escape from custody, 18 U.S.C. § 371, and assisting escape, 18

U.S.C. § 752. She argues that her total sentence was substantively unreasonable,

because any term of imprisonment was unnecessary given her lack of criminal

history, her need to maintain employment and care for her family, and her medical

problems.

      We review the reasonableness of a sentence for abuse of discretion. Gall v.

United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597 (2007). The court first ensures

that the district court made no significant procedural error, then examines whether

the sentence was substantively reasonable in light of the totality of the

circumstances. Id. at 51. The party challenging the sentence bears the burden to

show that the sentence was unreasonable in light of the record and the § 3553(a)

factors. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). We

ordinarily expect a sentence that falls within the guideline range to be reasonable.

United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008). This review is

deferential, and we will only vacate the sentence if “left with the definite and firm

conviction that the district court committed a clear error of judgment . . . by

arriving at a sentence that lies outside the range of reasonable sentences dictated by

the facts of the case.” United States v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008).


                                           2
              Case: 17-14300     Date Filed: 01/26/2018   Page: 3 of 3


      The district court did not abuse its discretion in imposing Bass’s sentence.

On appellate review, we are prohibited from setting aside a sentence because we

would have levied another one. See United States v. Irey, 612 F.3d 1160, 11910

(11th Cir. 2010) (en banc). Here, the court discussed the § 3553(a) factors,

emphasized the seriousness of her offense, considered all of the arguments she

presented, and ultimately concluded that her total sentence was sufficient but not

greater than necessary. Accordingly, we must affirm.

      AFFIRMED.




                                          3